Citation Nr: 1825898	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-14 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right wrist disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In May 2015, a videoconference hearing was held and the Veteran and his spouse testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In connection with his claim for service connection for a right wrist disability, the Veteran underwent a VA examination in December 2015.  However, the examiner did not provide a medical rationale in support of his negative nexus opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that a medical opinion that contains no supporting rationale has no probative value).  Moreover, the examiner failed to address the opinion of the Veteran's private physician that the 2006 rupture may be secondary to a laceration the Veteran sustained while in service. See July 2010 Private Treatment Records, p. 13.  Accordingly, a remand is required to obtain an opinion that provides a supporting rationale, and that fully addresses the statement made by the Veteran's private physician.



Accordingly, the case is REMANDED for the following action:

1. Obtain all updated relevant treatment records and associate them with the claims file.

2. Obtain a new VA examination that addresses the nature and etiology of the Veteran's right wrist disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale that addresses whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right wrist disability was incurred in or aggravated by the Veteran's active duty service.  In addressing this question, the examiner must fully address the March 2006 statement made by the Veteran's private physician that indicates that the rupture may be secondary to an in-service injury. July 2010 Private Treatment Records, p. 13.  If the examiner disagrees with the private physician's assessment, the examiner must fully set forth a rationale for doing so.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




